COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  MARY ISABEL RUIZ,                              No. 08-19-00181-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                          County Criminal Court No. 4
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20160C07963)
                                     §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until June 2, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the State’s

brief and forward the same to this Court on or before June 2, 2020.

       IT IS SO ORDERED this 4th day of May, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.